UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
MAKHTAR YAHIA NAJI                      )
AL WARAFI (ISN 117),                    )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 04-1254 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                             ORDER

       Upon consideration of petitioner’s Emergency Motion [706] to Strike, the applicable law,

and the entire record herein, it is hereby

       ORDERED that the motion is DENIED. Petitioner will not suffer prejudice because this

matter is not before a jury, and the Court will not consider or rely on respondents’ proposed

amendments to petitioner’s factual return.



       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on December 14, 2009.